Citation Nr: 0630862	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-36 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
right ankle Achilles rupture with tendonitis and 
gastrocnemius atrophy, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for service-connected 
right fourth and fifth metacarpal fractures, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for service-connected 
hemorrhoids, currently evaluated as zero percent disabling.

4.  Entitlement to service connection for tinea versicolor.

5.  Entitlement to service connection for disability causing 
loss of motion of the right hand.

6.  Entitlement to service connection for right knee 
disability.

7.  Entitlement to service connection for left knee 
disability.

8.  Entitlement to service connection for prostate 
disability.

9.  Entitlement to service connection for depression.

10.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service in the United States 
Army from June 1976 to June 1979, and in the Air Force from 
October 1980 to November 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board notes that the appellant, through counsel, 
submitted additional evidence in several increments after the 
case was certified to the Board in April 2005.  In 
correspondence dated in June 2005, the veteran specifically 
waived his right to have the RO consider in the first 
instance any new evidence submitted to the Board in support 
of his claim.  38 U.S.C. § 20.1304(c)) (2005); see also 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

(Consideration of the veteran's claim for an increased rating 
for his service-connected hemorrhoids is deferred pending 
completion of the development sought in the remand that 
follows the decision below.)


FINDINGS OF FACT

1.  The veteran's service-connected right ankle Achilles 
rupture with tendonitis and gastrocnemius atrophy is 
manifested by complaints of loss of strength, weakness, easy 
fatigability, pain, and impairment of coordination resulting 
in no more than moderately severe disability.

2.  The veteran's service-connected right fourth and fifth 
metacarpal fractures are evidenced by residual deformity of 
the fourth and fifth metacarpals, no loss in the ability to 
tie shoes and button buttons, and no inability to approximate 
the proximal transverse crease of the palm.

3.  The veteran does not have tinea versicolor that is 
related to his military service.

4.  The veteran does not have disability causing loss of 
motion of the right hand that is related to his military 
service beyond what is already service-connected-right 
fourth and fifth metacarpal fractures.

5.  The veteran does not have a right knee disability that is 
related to his military service.

6.  The veteran does not have a left knee disability that is 
related to his military service.

7.  The veteran does not have a prostate disability that is 
related to his military service.

8.  The veteran does not have depression that is related to 
his military service.

9.  The veteran does not have hypertension that is related to 
his military service.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
right ankle Achilles rupture with tendonitis and 
gastrocnemius atrophy disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Code 5271, 4.73, Diagnostic Code 5311 (2006).

2.  The criteria for an increased rating for residuals of the 
veteran's service-connected right fourth and fifth metacarpal 
fractures have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.7, 4.71a, Diagnostic Code 5223 (2006).

3.  The veteran does not have tinea versicolor that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).

4.  The veteran does not have disability causing loss of 
motion of the right hand that is the result of disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304.

5.  The veteran does not have a right knee disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1131, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

6.  The veteran does not have a left knee disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1131, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

7.  The veteran does not have a prostate disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1131, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.

8.  The veteran does not have depression that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304.

9.  The veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2005).

A.  Right ankle

The veteran's right ankle was evaluated in a VA-provided 
examination in February 2004.  The veteran's right ankle 
appearance was within normal limits.  X-ray examination 
revealed mild degenerative or posttraumatic arthritic changes 
in the right ankle that were attributable to the veteran's 
service-connected disability.  The examiner noted no changes 
to the previous diagnosis.  

The previous examination of the right ankle was in November 
1999.  That examiner noted that the veteran's range of motion 
testing of the right ankle revealed plantar flexion to 45 
degrees, dorsiflexion to 20 degrees, both of which are 
considered normal for VA rating purposes.  38 C.F.R. § 4.71a, 
Plate II (2005).  That examiner diagnosed right ankle 
Achilles rupture with atrophy of the gastrocnemius medial 
aspect secondary to disuse while in a cast.  The examiner 
noted that the pain the veteran experienced relative to his 
right ankle caused moderate functional impairment.  

The veteran's right ankle disability has been rated utilizing 
Diagnostic Code 5311, injury to Muscle Group XI.  38 C.F.R. 
§ 4.73.  Under Diagnostic Code 5311, a 10 percent rating is 
for application when there is moderate functional loss 
related to Muscle Group XI.  A 20 percent rating is for 
application when there is moderately severe functional loss.  
A 30 percent rating if for application when there is severe 
functional loss.  There is no objective evidence that the 
veteran's right ankle disability has resulted in a severe 
disability, as would be required for a rating higher than the 
currently awarded 20 percent.  As noted, the November 1999 
examiner assessed that the veteran's right ankle disability 
caused moderate functional impairment, and the February 2004 
examiner noted that there were no changes to previous the 
diagnosis.  Thus, since moderate functional impairment 
equates to a 10 percent rating, a rating higher than the 
presently assigned 20 percent for moderately severe 
disability is not warranted.  ("Severe" disability is 
manifested by cardinal signs of muscle disability such as 
loss of power, weakness, fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement with tests of 
strength and coordination indicative of severe impairment, 
which has not been shown in this case.  38 C.F.R. § 4.56 
(2006).  As already noted, the examiners have found no 
disability worse than "moderate.")

The Board has considered whether other diagnostic codes might 
allow for a higher disability rating.  Diagnostic Code 5270 
permits an evaluation of up to 40 percent, but only if there 
is ankylosis of the ankle.  Here, there is no medical 
evidence of record that the veteran's right ankle is 
ankylosed, and a higher rating is thus not warranted under 
Diagnostic Code 5270.  38 C.F.R. § 4.71a (musculoskeletal 
system).  A higher rating is not available under any of the 
other diagnostic codes utilized for evaluating the ankle 
under 38 C.F.R. § 4.71a.  

In sum, a higher rating is not warranted for the veteran's 
service-connected right Achilles rupture with tendonitis and 
gastrocnemius atrophy.

B.  Right fourth and fifth metacarpal fractures

The veteran's VA treatment records show no complaints or 
treatment related to his right fourth and fifth metacarpal 
fracture residuals.  They were evaluated in a VA-provided 
examination in February 2004.  The examiner found that range 
of motion of both of these fingers was 90 degrees at the 
distal interphalangeal joints, and 100 degrees at the 
proximal interphalangeal joints.  The examiner again stated 
that these findings represented no change in the previous 
diagnosis.  

The previous examination of the veteran's right fourth and 
fifth metacarpal fracture residuals was in November 1999.  
That examiner reported that range of motion of the veteran's 
distal interphalangeal joints and proximal interphalangeal 
joints were within normal limits in both the fourth and fifth 
fingers.  

This disability is rated utilizing the criteria found at 
Diagnostic Code 5223, favorable ankylosis of two fingers in 
one hand.  Under Diagnostic Code 5223, a 10 percent rating is 
for application when there is favorable ankylosis of the ring 
and little (fourth and fifth) fingers.  No higher rating is 
provided for these two fingers.  

The fact that no higher schedular rating is available here 
suggests that consideration should also be given to a 
possible extraschedular rating; however, the Board finds that 
the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2005).  The current evidence of record 
does not demonstrate that this service-connected disability 
has resulted in frequent periods of hospitalization or in 
marked interference with employment.  Id.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  With normal motion, award of a rating higher than 
10 percent that is typically assigned for favorable ankylosis 
is not warranted.  Even with consideration of pain the 
veteran reports, he continues to maintain function better 
than contemplated by favorable ankylosis.  (If 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed and there is a gap of two inches or less between 
the fingertip and the proximal transverse crease of the palm 
with the finger flexed, the finger is to be evaluated as 
favorable ankylosis.  38 C.F.R. § 4.71a (2006).  Even with 
pain, such a lack of motion has not been demonstrated in this 
case.)

II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

A.  Tinea versicolor

The veteran's service medical records (SMRs) show a single 
complaint of tinea versicolor in 1982.  There are no records 
indicating any follow-up treatment for tinea versicolor 
either in service or since.  The veteran's second discharge 
examination, in 1982, revealed no complaints related to tinea 
versicolor, and the examiner noted that the veteran denied 
all except some listed complaints, which did not include 
tinea versicolor.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Here, the 
veteran's medical records show no current diagnosis of tinea 
versicolor.  Several nursing assessments dated in January 
2001, while the veteran was hospitalized for back surgery, 
reflect that the veteran's skin color was within the 
veteran's norm, and that there were no rashes or ulcerations.  
Thus, while the veteran had a single occurrence of tinea 
versicolor while in service in 1982, there is no medical 
evidence of a current disability, and no evidence of 
continuity of symptomatology since the single occurrence in 
1982.  See 38 C.F.R. § 3.303(b).  Without medical evidence of 
a current disability, the analysis ends, and the claim must 
be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

B.  Right hand loss of motion

The veteran's SMRs show no history of injury to the right 
hand other than his already service-connected right fourth 
and fifth metacarpal fractures.  There is no evidence of 
record of another injury related to the right hand, and no 
finding of loss of motion, other than that for which the 
veteran has already been evaluated and service connected.  
Absent evidence of another distinct disability of the right 
hand causing loss of motion beyond what is already service 
connected, service connection for disability causing loss of 
motion of the right hand must be denied.  See 38 C.F.R. 
§ 4.14 (2005) (evaluation of the same disability under 
various diagnoses is to be avoided).  

C.  Knees

The veteran's SMRs show no complaints or treatment for any 
knee injury, disease, or disability while in service.  The 
veteran's 1982 discharge examination report shows no 
complaints related to the knees, and the veteran checked the 
"no" box asking whether he had at the time, or ever had, a 
trick or locked knee.  The examiner's clinical evaluation of 
the veteran's musculoskeletal system was reported as normal.  
The veteran's post-service medical records show an October 
1987 complaint related to the left shoulder and knee, but 
explained that he had hit the knee in his car.  The treatment 
note indicates that the veteran was very active, and had 
strained his right knee.  X-ray examination revealed that 
there may be very minimal early degenerative changes with 
minimal narrowing of the medial cartilage compartment.  The 
veteran had a left knee arthroscopy in May 2002.  Associated 
records show that the veteran had a long history of bilateral 
knee pain, with the left being worse than the right.  

While the veteran has a post-service history of bilateral 
knee disability, there is no evidence whatsoever of any 
related in-service disease or injury, and no evidence of 
symptomatology related to the knees until many years after 
service.  (Because there is no indication of the veteran 
having arthritis of either knee within a year of his 
separation from active military service, the presumption of 
38 C.F.R. § 3.307 does not apply.  38 C.F.R. §§ 3.307, 
3.309.)  Without evidence of an in-service incurrence or 
aggravation of knee injury or disease, or nexus between 
current disability and the veteran's period of military 
service, service connection must be denied.

D.  Prostatitis

The veteran's SMRs show no complaints or treatment related to 
the prostate.  His discharge examination showed no complaint 
or finding related to the prostate.  VA treatment records 
show that the veteran was diagnosed with prostatitis in 
November 2002, and that symptoms had begun two months 
earlier.  With no evidence of prostate-related complaints in 
service, and no indication of prostatitis until 2002, twenty 
years after leaving service, the requirements for service 
connection are not met, and service connection for a prostate 
disability is denied.  

E.  Depression

The veteran's SMRs show no treatment for any diagnosed 
depression.  Psychiatric clinical evaluation on separation 
from service was reported as normal.  Of record is a May 1989 
treatment note from a VA mental health clinic.  The report, 
prepared without benefit of an interview but based on the 
veteran's responses to several tests administered, noted that 
the veteran presented to the clinic with problems of abusive 
behavior toward his wife.  The report noted that the veteran 
and his wife had recently moved to the area, that they had 
been seeing a counselor in their former area of residence, 
and that the veteran was currently unemployed.  The 
assessment was that the veteran may have been under 
considerable psychological distress related to a personality 
disorder, perhaps of a passive-aggressive or narcissistic 
type, secondary to a psychiatric condition.  

The veteran went to a VA mental health clinic in April 2002, 
complaining of depression, and saying that he felt like he 
had given up, and no longer had any drive.  He reported 
feeling sad and down in the dumps for several years, losing 
interest in some, but not all, activities, and feeling 
worthless because his wife, a nurse, had become the 
breadwinner in the family.  The veteran reported that he 
began individual therapy in 1987 that was related to issues 
of anger and fighting with his spouse.  Family and marriage 
counseling began thereafter.  The veteran also reported 
problems related to his job, including job loss reportedly 
related to racial discrimination.  The assessment of the 
licensed clinical social worker who interviewed the veteran 
was alcohol abuse and depression.

With no evidence of in-service complaint of treatment for a 
depressive disorder, and evidence that treatment for 
depression began in 2002, some 20 years after leaving 
service, the requirements for service connection are not met, 
and service connection for a depression is denied.  In other 
words, there has been no medical nexus made between currently 
shown disability and the veteran's period of military 
service.

F.  Hypertension

The veteran's SMRs show no evidence of hypertension in 
service.  The veteran's blood pressure at the time of initial 
entry into service was 122/80, on release from active duty in 
the Army in 1979 it was 110/74, and on discharge from service 
in 1982 it was 120/70.  The report of a January 1983 VA 
examination shows that his sitting blood pressure was 128/80.  
A January 1985 VA examination shows that his blood pressure 
was 124/70, and a July 1992 VA examiner reported blood 
pressure of 116/80.  A November 1999 examiner reported blood 
pressure of 146/89, and blood pressures have been reported in 
this range ever since.  The most recently reported blood 
pressure was 141/74, in June 2005.  

With no evidence of hypertension in service, and no evidence 
of elevated blood pressures until 1999, 17 years after 
leaving service, the requirements for service connection are 
not met, and service connection for hypertension is denied.

The only evidence of record in support of the veteran's 
claims are the allegations of the veteran's himself.  
However, there is no evidence of record showing that the 
veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion, 
including diagnoses or the etiology of his disabilities.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2005).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the veteran's increased rating and 
service connection claims.  

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2004, more than two months before the RO initially 
adjudicated these claims.

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the claimed benefits, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran provide any medical evidence he had pertaining to his 
claim.  The RO also provided a statement of the case (SOC) 
reporting the results of its review, and the text of the 
relevant portions of the VA regulations.  

While the notifications did not include the criteria for 
assigning disability ratings for the service connection 
claims or for award of an effective date, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), because none of the 
claimed service connection or increased rating benefits 
sought have been granted, these issues are not now before the 
Board.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs.  The veteran's attorney specified that all relevant 
medical treatment was at the VA Medical Center (VAMC) in 
Oklahoma City, Oklahoma, and those records were obtained and 
associated with the record.  The veteran was also afforded an 
examination in order to ascertain the severity of his 
service-connected disabilities on appeal.  In an August 2005 
correspondence from the veteran's attorney, she stated that 
there were no further arguments or evidence to be submitted.  
VA has no duty to inform or assist that was unmet.


ORDER

Entitlement to an increased rating for service-connected 
right ankle Achilles rupture with tendonitis and 
gastrocnemius atrophy, currently evaluated as 20 percent 
disabling, is denied.

Entitlement to an increased rating for service-connected 
right fourth and fifth metacarpal fractures, currently 
evaluated as 10 percent disabling, is denied.

Entitlement to service connection for tinea versicolor is 
denied.

Entitlement to service connection for disability causing loss 
of motion of the right hand is denied.

Entitlement to service connection for right knee disability 
is denied.

Entitlement to service connection for left knee disability is 
denied.

Entitlement to service connection for prostate disability is 
denied.

Entitlement to service connection for depression is denied.

Entitlement to service connection for hypertension is denied.


REMAND

The veteran was afforded a VA-provided examination in 
February 2004.  One of the express purposes of that 
examination was to assess the severity of the veteran's 
service-connected hemorrhoids.  At that examination, the 
veteran declined to have a rectal examination.  VA 
regulations provide that when a claimant, without good cause, 
fails to report for a scheduled examination given in 
conjunction with a claim for an increased rating for a 
service-connected disability, the claim shall be denied.  38 
C.F.R. § 3.655(b) (2005).  The veteran has advanced no reason 
other than "personal choice" for refusing to submit to a 
rectal examination in connection with his hemorrhoids 
increased rating claim.  Normally, absent good cause for 
refusing to submit to examination, the veteran's increased 
rating claim would be denied.  See Kowalski v. Nicholson, 19 
Vet. App. 171, 178 (2005) (veteran's voluntary election to 
not be examined was not good cause under 38 C.F.R. § 3.655 
for failure to report for examination).  Here, however, there 
is no indication that the veteran had prior notice of the 
consequences of refusing to submit to an examination.  The 
Board will therefore remand in order for the veteran to be 
notified of the provisions of 38 C.F.R. § 3.655(b), and to 
afford him another opportunity to be examined.

Among the evidence submitted by the veteran after this case 
was certified to the Board is the report of a May 2005 
capsule endoscopy and other, related, reports.  The reports 
are contradictory.  On the one hand, there is a suggestion 
that there is anemia due to hemorrhoids.  On the other hand, 
there is no indication that a hemorrhoid-specific examination 
was given, and the report of the endoscopy reported 
"hemorrhage of gastrointestinal tract, unspecified."  
Moreover, the earlier examination in February 2004 that 
evaluated the veteran's hemorrhoids without benefit of a 
rectal examination, nevertheless assessed that the veteran's 
hemorrhoids did not cause significant anemia, and did not 
cause malnutrition.  On remand, the examiner will be asked to 
resolve these inconsistencies and evaluate the veteran's 
hemorrhoid disability in accordance with VA rating criteria.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  Specifically, the RO 
must notify the claimant and the 
claimant's representative of any 
information and evidence not of 
record  (1) that is necessary to 
substantiate the appellant's claim 
for service connection; (2) that VA 
will seek to provide; (3) that the 
claimant is expected to provide; and 
(4) must ask the claimant to provide 
any evidence in his possession that 
pertains to the claims in accordance 
with 38 C.F.R. § 3.159(b)(1).  See 
also See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The 
notice to the veteran must also 
include the criteria for assignment 
of disability ratings and for award 
of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO should arrange for the 
veteran to undergo a VA examination 
by a physician with appropriate 
expertise to determine the current 
diagnosis and degree of severity of 
the veteran's hemorrhoids.  The 
examiner should report his findings 
consistent with the criteria used to 
evaluate this disability.  
Specifically, the examiner should 
determine if the veteran's 
hemorrhoids are (1) mild or moderate 
in nature; (2) are large or 
thrombotic, irreducible, with 
excessive redundant tissue, 
evidencing frequent recurrences; or 
(3) are evidenced by consistent 
bleeding and with secondary anemia, 
or with fissures.  38 C.F.R. 
§ 4.114, Diagnostic Code 7336.

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for review 
in connection with the examination.

The veteran must be advised that 
failure to appear for or submit to 
an examination necessary to the 
claim, and without good cause, will 
result in denial of a claim for 
increased rating.  See 38 C.F.R. § 
3.655.

3.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue 
remaining on appeal in light of all 
information or evidence received.  
If the benefit sought is not 
granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


